Title: To George Washington from Oliver Wolcott, Jr., 18 May 1797
From: Wolcott, Oliver Jr.
To: Washington, George



Dear Sir,
Phil[adelphi]a May 18. 1797

I have had the pleasure to receive your favour of May 15th—and while I rejoice that you enjoy that repose & tranquillity so richly earned by a life of services and benefits for mankind, the reflection, that he who so long directed public opinion, and whose council at this time would possess and deserve universal confidence, is a private Citizen, encites mixed emotions, which I am unable to describe. In what concerns public duties at this interesting crisis, all are satisfied, who are friends to our Country, that the principles of your administration must be supported. The Presidents speech to Congress which I enclose, will prove his conviction how important this principle is esteemed, and the measures which he deems necessary to be pursued.
I have just reed private Letters from London dated in March—Gold & Silver no longer have any general circulation in the British dominions, and the government as well as private Bankers, Manufacturers & projectors are throwing into circulation (among an ignorant people liable to be defrauded) all sorts of small paper Notes, under pretence of supplying the want of shillings & other small money.
The Bank of England, discounts for paper liberally, & its notes circulate in consequence of a general combination; a present relief is afforded by this delusive opiate—but there are symptoms of an incipient depreciation.
Genl Pinckny was ordered to leave Paris, the day after Buonaparte’s last victories were known, he was addressed by the style of Anglo American by which the Citizens of the United States are said to be now distinguished from the French Colonists—France has required of Hamburgh Bremen & Denmark to suspend all Commerce with Gr. Br.—these powers have made no treaties with England during the present War, though our Treaty is made the pretext

for the aggressions of France—The truth is France means to destroy Gr. Br. by assailing her Commerce with all Nations.
A Letter from Colo. John Trumbull to me, has these expressions, “The present is the most eventful period of human history, & Europe in my opinion is destined sooner probably than we are aware to be involved in one vast conflagration, what is past is but the burning of a single house.”
I forgot to mention, that Spain & Holland, have complained of our Treaty with England, the Dutch respect this Country, but neither the Dutch nor Spaniards have any political will.
But though the French are tremenduous in Europe, they would be to us, a contemptible foe, if we were but united & just to ourselves—what censure can be too severe upon those who have invited the assaults of a foreign power, & who foster internal divisions!!
The situation of those who have any concern with public affairs, is disagreable; a consciousness, of pure intentions, is indeed almost the whole reward now remaining.
Mrs Wolcott joins me in presenting to yourself Mrs Washington & Miss Custis, her cordial respects. For myself, duty & inclination concur in proferring expressions of the most lasting attachment From, Dear Sir, your most obedt servant

Oliv. Wolcott jr

